DETAILED ACTION

This Office action is in response to the amendment filed April 29, 2022.
Claims 1-27 are pending and have been examined.
Claims 9, 18, and 27 have been amended.
The objections to claims 9, 18 and 27 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 05/02/2022 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the reference claims per the following mapping.  Claims 1-3 of the examined application are anticipated by the reference claim 1.  Claims 4-9 of the examined application are anticipated by the reference claims 4-6, 9, 11, and 12, respectively.  Similar mappings apply to claims 10-27 of the examined application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11, 16-20, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Medical data visual synchronization and information interaction using Internet-based graphics rendering and message-oriented streaming).

Regarding claim 1, Zhang discloses:
receiving, at a client device, an input to present data corresponding to an application; in response to the input, displaying, using a web browser on the client device, a user interface for presenting data corresponding to the application (see at least figure 1, web worker thread client medical data visualization information input and sharing via web browser); 
executing a first web worker thread and a second web worker thread to process data for presenting to the user interface (see at least figure 1, web worker thread, websocket connection to server with database, information communication and streaming; figure 1, shared web worker threads communication between server and client)
obtaining, using the first web worker thread from the server, data corresponding to the application from a streaming data service that is hosted by a remote server communicably coupled to the client device (see at least figure 1, data from the server loaded into the web browser; page 5 section 4.4); 
storing, by the first web worker thread, the obtained data in a memory corresponding to the client device (see at least figure 1, data from the server loaded into the web browser; page 5 section 4.4); 
accessing the obtained data from the memory by the second web worker thread (see at least figure 1; page 12, left column, paragraph 2, visualize and analyze medical data view in real time);
processing, by the second web worker thread, the obtained data (see at least figure 1; page 12, left column, paragraph 2, visualize and analyze medical data view in real time); and
presenting, by the second web worker thread, the processed data on the user interface (see at least figure 1, data from the server loaded into the web browser; page 5 section 4.4)

Regarding claim 2, the rejection of claim 1 is incorporated, and Zhang further discloses:
wherein obtaining, using the first web worker thread, the data corresponding to the application from the streaming data service comprises: identifying the streaming data service based at least on the input to present data corresponding to the application; and subscribing, using the first web worker thread, to the streaming data service for reception of data corresponding to the application (see at least figure 1; page 12, left column, paragraph 2, visualize and analyze medical data view in real time; figure 1, web worker thread client medical data visualization information input and sharing via web browser; figure 1, web worker thread, websocket connection to server with database,  information communication and streaming; figure 1, data from the server loaded into the web browser; page 5 section 4.4)

Regarding claim 7, the rejection of claim 1 is incorporated, and Zhang further discloses:
receiving, at the client device, a second input requesting presentation of second data corresponding to the application; in response to receiving the second input, displaying, using the web browser on the client device, a second user interface for the application (see at least figure 1, web worker thread client medical data visualization information input and sharing via web browser); 
determining a second streaming data service corresponding to the second data, the second streaming data service being hosted by a second server that is communicably coupled to the client device; subscribing, using the first web worker thread, to the second streaming data service (see at least figure 1, web worker thread, websocket connection to server with database,  information communication and streaming); 
obtaining, using the first web worker thread from the second server, second data corresponding to the second streaming data service; and providing the second data to a third web worker thread corresponding to the web browser, wherein the third web worker thread is for processing the second data for presentation using the second user interface (see at least figure 1, data from the server loaded into the web browser; page 5 section 4.4)

Regarding claim 8, the rejection of claim 7 is incorporated, and Zhang further discloses:
wherein displaying the second user interface for the application in response to the second input further comprises: in response to the second input, executing the third web worker thread to process second data for the second user interface (see at least figure 1; section 4.4)

Regarding claim 9, the rejection of claim 7 is incorporated, and Zhang further discloses:
wherein the second server is same as the server hosting the streaming data service corresponding to data to be displayed using the user interface, and wherein the second streaming data service is same as the streaming data service corresponding to data to be displayed using the user interface (see at least figure 1)

Regarding claims 10, 11, 16-20, and 25-27, the scope of the instant claims does not differ substantially from that of claims 1, 2, and 7-9.  Accordingly, claims 10, 11, and 16-18 and 19, 20, and 25-27 are rejected for the same reasons as set forth in the rejections of claims 1, 2, and 7-9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12, 13, 15, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Medical data visual synchronization and information interaction using Internet-based graphics rendering and message-oriented streaming) in view of Sundell (A first look at the new diffable data sources for table views and collection views).

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Zhang does not explicitly disclose, but Sundell discloses:
wherein processing the obtained data and presenting the processed data on the user interface by the second web worker thread comprises: determining, by the second web worker thread, one or more differences between the obtained data and previously presented data; storing, by the second web worker thread, the one or more differences in the memory corresponding to the client device; and updating, by the second web worker thread, the user interface using information stored in the memory, the information including the one or more differences (see at least page 5, paragraph 1, a method to take a snapshot diff it and then update the UI with the resulting changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by adapting the teachings of Sundell to include performing a diff on the data and updating the changes.  The combination allows for more efficient and elegant loading of new data (Sundell page 4 paragraphs 3 and 4).  

Regarding claim 4, the rejection of claim 3 is incorporated.  However, Zhang does not explicitly disclose, but Sundell discloses:
wherein determining one or more differences between the obtained data and previously presented data comprises: determining the one or more differences using a data diffing tool (see at least page 5, paragraph 1, a method to take a snapshot diff it and then update the UI with the resulting changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by adapting the teachings of Sundell to include performing a diff on the data and updating the changes.  The combination allows for more efficient and elegant loading of new data (Sundell page 4 paragraphs 3 and 4).  

Regarding claim 6, the rejection of claim 3 is incorporated.  However, Zhang does not explicitly disclose, but Sundell discloses:
wherein updating the user interface using information stored in the memory comprises: transmitting a partial update to the user interface, the partial update corresponding to the one or more differences (see at least page 5, paragraph 3, partial updates to the UI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by adapting the teachings of Sundell to include performing a diff on the data and updating the changes.  The combination allows for more efficient and elegant loading of new data (Sundell page 4 paragraphs 3 and 4).  

Regarding claims 12, 13, 15, 21, 22, and 24, the scope of the instant claims does not differ substantially from that of claims 3, 4, and 6.  Accordingly, claims 12, 13, and 15 and 21, 22, and 24 are rejected for the same reasons as set forth in the rejections of claims 3, 4, and 6, respectively.

Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Medical data visual synchronization and information interaction using Internet-based graphics rendering and message-oriented streaming), in view of Sundell (A first look at the new diffable data sources for table views and collection views), and further in view of Liu (US 2020/0195705).

Regarding claim 5, the rejection of claim 4 is incorporated.  However, Zhang and Sundell do not explicitly disclose, but Liu discloses:
wherein determining the one or more differences using a data diffing tool comprises determining the one or more differences using JavaScript Object Notation (JSON) data diff (see at least paragraph 76, json data can be compared through a diff process to identify differences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Sundell by adapting the teachings of Liu to include performing a json diff on the data.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 14 and 23, the scope of the instant claims does not differ substantially from that of claim 5 and are rejected for the same reasons, respectively. 

Response to Arguments
Rejection of claims under §102(a)(2) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Zhang does not disclose in response to the input executing a first web worker thread and a second web worker thread and storing by the first web worker thread the obtained data in memory and accessing that data from the memory by the second web worker thread.  Applicant states Zhang discusses that shared web worker threads are not reliant on any particular page and one web worker thread can be used by multiple pages and the web worker is spawned to load data from the server progressively while the main thread deals with the user interaction.  Applicant contends Zhang teaches reusing the shared web worker thread for multiple pages and makes no disclosure as to when the main thread is executed so Zhang does not anticipate these features of claim 1.  Applicant also states data from the server loaded into the web browser does not anticipate storing the obtained data in memory and visualizing and analyzing medical data in real time does not anticipate accessing the obtained data from the memory.  Examiner respectfully disagrees.  Zhang discloses shared web workers where data is uploaded from web workers which frees up the main thread.  Zhang does not disclose the use of only a single shared thread but that the web worker thread may be shared across pages.  Zhang page 11, section 6.3 discusses multiple web workers but does note that too many workers in a single application may hinder performance.  Therefore Zhang does disclose executing a first web worker thread and a second web worker thread.  Zhang also discloses in figure 1 data communication between the web workers and the database for information communication and streaming as well as the client side for data visualization and information sharing.  It is noted that claim 1 does not specify exclusive access by a particular web worker thread (for instance only the first web worker thread stores data), merely that the first web worker thread stores data (for instance the second web worker thread may also store data).  Therefore Zhang does disclose storing the data by the first web worker thread and accessing the data by the second web worker thread.
Applicant also makes several broad statements that the prior art does not disclose several claim limitations but does not provide specific reasoning, so these arguments are not addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194